Bonner, Associate Justice.
In this case, doubtless through inadvertence, that which purports to be the judgment of revivor is so defective in a material part as not to constitute a final judgment.
A final judgment should contain: 1. The facts judicially ascertained, with the manner of ascertaining them entered of record. 2. The recorded declaration of the court, pronouncing the legal consequences of the facts thus judicially ascertained. Mayfield v. The State, 40 Tex., 290; Hanks v. Thompson, 5 Tex., 10; Warren v. Shuman, id., 449; Scott v. Burton, 6 Tex., 322; Hancock v. Metz, 7 Tex., 177.
The purported judgment under consideration is but a recital of the former one, showing that execution was ordered thereon, .but did not adjudge that execution again issue. Freeman on Judgments, §443; Camp v. Gainer, 8 Tex., 373; Bullock v. Ballew, 9 Tex., 498.
There being no final judgment in this case sufficient to support the appeal, the same, under the long established practice of this court, is dismissed.
Dismissed.
[Opinion delivered June 15, 1880.]